                                                                                       CLERK'S OFFICEU.S.DlsI COURI
                                                                                              AT ROANOC ,VA
                                                                                                   FILED
                        IN TH E UNITED STATES DISTRICT COURT                                  SEP 25 2218
                       FOR THE W ESTERN DISTRICT O F W RGINIA
                                  ROANOKE DIVISION                                        JULIA .DUD - ,C RK
                                                                                         BY:   '
LA M O N T A .W O O D S,                                CA SE N O .7:18CV 00385

                Petitioner,
V.                                                      M EM O R AN D UM O PIN ION


H A R O LD W .CL AR K E,                                By: H on.G len E.C onrad
                                                        Senior U nited StatesD istrictJudge
                R espondent.

        Petitioner Lnm ont A.W oods,through counsel,filed this petition for a writ of habeas

corpus,plzrsuantto28U.S.C.j2254,challengingthevalidity ofhisconsnementundera2015
Virginiacourtjudgmentconvictingllim ofsecond-degreemurder.Thematterispresentlybefore
the courton therespondent'sm otion to dism issand W oods'responsethereto. Forthereasonsset

forth below,thecourtconcludesthattherespondent'sm otion to dism issm ustbeg'
                                                                           ranted.

                                           1.BACKGROUND

        TheCourtofAppealsofVirginiafound thefollowing factsfrom theevidencepresented at

'
F oods'jurytrial.
                'l
                Toward theend ofApril2012,gW oodsl'relationshipwith hisgirlfriend,
        TakeaTurner(T1lrner),seriouslydeteriorated.EW oodsltestifiedthatheassumed
        thatTllrnerandLnmarW ard(thevictim)wereromanticallyinvolved.Turnerand
        (W oods)had been living togetherin Henry County tmtilafew daysbeforethe
        killing.OnApril27,2012,Turnerandherirtfantson(Baby W oods)stayedwith
        her friend,M anesha W ard (lM aneshaq),atthe home of (M aneshaq and her
        boyfriend,Dacha Fitzgerald (Fitzgerald). The victim,who is (M aneshaq's
        brother,also stayed atgM aneshaj'shousethatnight. (W oodsjtestifed thaton
        thatsnmenight,thevictim andTurnerrepeatedlycalledandthreatened (W oods)
        while hewasGshanging out''with severalpeople,including Kelly Trull(Tnz11),
        who corroborated thisaccount. (W oods)also testifed thatFitzgerald and the
        victim cnmeto (W oodsl'shouseto threaten him thenightbeforethe shooting
        occurred- andthat(W oodsjthenranawayfrom them intothewoods.

        l Thecourtofappealsstated the factsin thelightmostfavorableto W oodsin addressing hisclaim oftrial
com'terrorduringjuryinstructions.
DetailsSurrotmdingtheM tlrder

       On themorning ofApril28,2012 (thedayofthemurder),Tllrnertexted
gW oods) some messages that he characterized as threatening. (M anesha),
Fitzgerald,the victim ,Turner,and Baby W oods then drove to and arrived at
EW oodsj'traileringManeshal'svehicle.(M anesha)drove,Ttmlersatinthefront
passengerseat,theyictim satin the leftrearpassengerseat,Fitzgerald satin the
rightrearpassengerseat,andBabyW oodswasseatedonTumer'slap. (W oodsj
testified thathe wasthen weadnghisgun holsteredbecausehethoughthewould
be leaving before Turneranived. Turnerexited the carand began arguing with
EW oodsl. Thevictim then began spenkingfrom thebackseat,sayingthingslike
GtFuck him''and $&Ifhe gotaproblem,then he can do something.'' (W oodsj
testified thatitwasatthispointthatherealizedthevictim wasactually inthe car
-   and thatthey began arguing.

       (W oods)thenprovidedhisaccountofwhathappenednext,stating,Gtsoas
weare arguing,1am walking towardsthecar. So when Iwalked towardsthe car,
yea,1wastellinghim to getoutthecar....Ifhehad aproblem with me,then 1
waswillingto fightitoutand getitoverwith.'' (W oodsqsaidthathisintention
wasonly to engagein afstfight.EGSO asl'm getting closertothecar,that'swhen
hepullshisgtm out.''(W oodsqsaidofthevictim,&1Hebasicallyjustflashed (his
gunloutofthewindow. Hewasstillinthecaratthetime.'' (W oodsjtestified
thatafterthevictim flashedthegtm with hisrighthand,IGSOthat'swhen lkind of
slidbehindthet'
              reeand1kindofaskedhim toleave....''gW oods)furthertestified
that he herd car doors opening and shutting, and he heard the victim say
somethingthreateningandtell(W oods)tocomeoutfrom behindthetree.çGsoas
Icome behind thetree:atthistim e,Ihad pulled my gtm outofm y holster,so as
Icom ebelzind thetree,hehad hisgun kind oflike,itwasup by hisside. Hewas
standing outside ofthe car,buthe was stillin the doorway,kind'm'' Cotmsel
asked(W oods),(GSOhewasinbetweenthedoorandwhereitwasopen?''(W oods)
responded,Etltight. So aslcom ebehind thet'
                                          ree,...heraiseshisgtm,and that's
whenIjuststartedshooting,runningtowardsthewoods.''
        W henaskedwhetherheshotatthevictim tentimes,gW oodslresponded,
GiM aybe.I'm notsure. Ifearedformy life,so Ijustwasn'tcounting. 1wasn't
reallyaiming.Ijustdirectedtheguninhisdirectionand1won'tgsiclreallytrying
topurposefullykillllim ornothinglikethat.Iwasjusttryingtogetoutofthere.''
(W oodsladmittedthatnooneelsefredashot,anddidnotdisputethateveryshot
hefiredllitthevictim.(W oodsjtestifedthathewasafraidofthevictim Gçbecause
ofhisreputation and thetk eatsthathemadeoverthephone.''Heknew thatthe
victim tookagtm Fithhim everywherehewent.(W oodsqdidnotdisputethathe
shotthroughthecar'sbackwindshield.Fitzgeraldtestifedthathesaw EW oodsj
shootingthevictim through therearwindow ofthe car. Fitzgerald also testified
thathe exited thecarand ran to thewoodswhen gW oodsjbegan shooting the
victim .


                                     2
                Soonaftertheshooting,(Maneshaqcalled9-1-1,informingthem thather
        brother had been shot and was notbreathing. The phone callthen suddenly
        terminated on the caller'send. Alfred Lem ons,an eyewitnessto the subsequent
        caraccident,testifiedthatheobservedacar(laterdeterminedtobe EM aneshal's
        vehicle)drivebyhim,skidofftheroad,andhitatree.(M anesha),Tumer,Baby
        W oods,and the victim 's body were thrown from the vellicle,killing a11ofthe
        livingpassengers.

        Uncontroverted PhysicalEvidence

               AssistantClliefM edicalExnminerGayleSuzukitestifiedthatthevictim 's
        cause ofdeath wasmultiple gtmshotwounds. The victim received ten gunshot
        wotmds - three of which were lethal. A11three lethalgtmshotwounds were
        consistentwith being shotin theback. In fact,(W oodsqhimselfacknowledged
        thatoverhalfofthe shotsfired were fired f'
                                                 rom bellind the victim . Dr.Stlzuki
        testised thatthe superficialinjtlriesthevictim received in the car crash were
        sustained post-m ortem .

                W endy Gibson - a forensic scientistwith the Departm entofForensic
        Science and an expertin identitkation of firearms and toolm arks- testified,
        ûr tlring the course of this analysis,lwas able to identify thatallten ofthese
        cartridge cases (folmd atthe scene)had been fired in one firearm.'' Al1ten
        cartridge caseswerethesam ebrand and caliber. Further,each ofthefivebullets
        recovered f'rom the victim 's body wasconsistentin design with the brand and
        caliberoftheten cartridge casesand wassredfrom onefirearm .

W oodsv.Commonwealth,782S.E.2d613,615-16(Va.Ct.App.2016).2
        OnM ay21,2012,agrandjuryintheCircuitCout'tofHenryCountyretum edindictments
charging LnmontM thony W oodswith first-degreem urder,grand larceny ofa firearm ,use ofa

fireann in the comm ission of a felony,m aliciously shooting into an occupied vehicle, and

endangeringthelife ofachild.W oodspleaded notguilty to the firstfourchargesand proceeded

to ajurytrial. The courtgranted W oods'requestforajury instnzction forthelesserincluded
offense of second-degree m tlrderand forself-defense. The courtfound thatthe evidence did not

supportan instnlction forthelesserincluded offenseofvoluntary manslaughter,however.



        2 çdln reviewing a habeaspetition, federalcourtsmustpresumethe correctnessofa state court's facmal
determinationsunlessthehabeaspetitionerrebutsthepresumption ofcorrecmessbyclearandconvincingevidence.''
Greenv.Johnson,515F.3d290,299(4thCir.2008).
       ThejuryfotmdW oodsguiltyofsecond-degreemtlrder,useofafirearm inthecommission
ofafelony,and maliciously shootinginto an occupied vehicle,butacquitted llim ofgrand larceny.

Thejttry setW oods'ptmishmentattwelveyearsinprisonforthemtlrderconviction,threeyears
and fiveyearson otherconvictions,foratotaloftwenty years.. By orderdated January 14,2015,

thecircuitcourthnposedthesentencesfixedbythejury.Thecircuitcourtalso sentencedW oods
thatday forthe child endangerm entcharge,to which W oodshadpleaded no contest.

       W oodsappealed hissecond-degreem urderconviction,3arguingthatthetrialcourterred in

denying a jury instruction forvoluntary manslaughter. ln a published opinion,the Courtof
AppealsofVirginiaaffirm ed W oods'conviction.W oodsv.Com mönwea1th,782 S.E.2d613,615

(Va.Ct.App.2016).TheSupremeCourtofVirginiarefusedhissubsequentpetitionforappealin
thatcourtin asumm ry order.

       W oodsthen fled a petition fora writofhabeascorpusin the Suprem e CotlrtofVirginia.

TheCourtconstruedthepetitionasraisingthesetwoclaims:(1)trialcotmselprovidedineffective
assistancebyfailingtoinvestigateandobtainwitnessesandcellphoneevidencetobolsterW oods'
trialtestimonythatheshotthevictim outoffearforhisliferatherthan outofmalice,and(2)the
Com monwea1th withheld exculpatory evidencelikely contained on oneormorecellphoneslikely

recoveredfrom thesceneofthefatalcarcrashthatoccurredaftertheshooting.The Suprem eCourt

ofVirginiadenied reliefon both claim s.M em .Supp.M ot.Dism .Ex.16,ECF N o.7-16.

       W oods'federalhabeascorpuspetition itselfraisestheseoverlapping claim sforrelief,as

paraphrased by the court:

       (A) W oods'guilty plea wasnotvoluntary and intelligent,because llis trial
               cotmselprovided incom petentadviceand conducted an inadequatepretrial
               investigation to supportW oods'testimony;



       3 W oodsdid notappealhisotherconvictions.
        (B) Trialcotmselprovided ineffective assistance by failing to prepare and
                iGproperlyestablishW oods'stateofm indatthetimeoftheshootingasbeing
                in fearofhisown life'';

        (C) Trial cotmsel provided ineffective assistance by failing tlto properly
                impeach theComm onwealth'sm ain witness,DachaFitzgerald;and

        (D) TheCommonwea1th withheld exculpatory evidenceby notdisclosingthe
                information about the victim 's cellphone text messages in violation of
                Bradyv.M arvland.373U.S.83(1963).
Pet.6-7,ECF N o. 1. W oods'm em orandum in supportof his petition,ECF N o.1-1,how ever,

discussesonly thetwohabeasclaim saddressed by the Supreme CourtofVirginiain statehabeas

proceedings.Asrelief,W oodsasksthecourtto çGovertut'n hisconvictions.'' M em .Supp.Pet.23,

ECF N o.1-1. Therespondenthasfiled am otion to dismiss,and W oodshasresponded,m aking

thematterripefordisposition.

                                           1l. D ISCUSSION

                                        A.PxocedtlralDefault

        &<(A1federalcourtmay notgrantam itofhabeascorpusto apetitionerin statecustody
unlessthepetitionerhasfrstexhausted hisstaterem ediesbypresenting hisclaim stothehighest

statecourt.''Bakerv.Corcoran,220F.3d276,288(4th Cir.2000)(citing28U.S.C.j22540941);
O'Sullivanv.Boerckel,526U.S.838,842 (1999)).Theexhaustionrequirementin j2254419
        requires a federal habeas petitioner to provide the state courts with a GGfair
        opporttmity''to apply controlling legalprinciples to the facts bearing upon his
        constim tionalclaim . Itis notenough thata11the facts necessary to supportthe
        federalclaim were before the state courts,orthata som ewhatsimilar state-law
        claim wasm ade.In addition,thehabeaspetitionermusthaveEGfairly presented''to
        the state courts the ççsubstance''oflzis federalhabeas corpus claim .

Andersonv.Harless,459U.S.4,6(1982).4


       4 The courthas omitted internal quotation marks,alterations,and citations here and throughout this
memorandum opinion,unlessotherwisenoted.

                                                   5
       Evenwherethepetitionerhascompleted hisdirectappealsandhabeasrem ediesinthestate

courts,federalreview ofhis.52254 claimsmaybeprocedurallybarred.Ifastatecourtexpressly
bases its dism issalof a claim on the petitioner's default of a state proceduralrule,and that

proceduralnlleprovidesan independentand adequategroundforthedismissal,thefederalhabeas

version ofthatclaim isalso procedurallybaaed.Breard v.Pruett,134 F.3d 615,619 (4th Cir.
1998). Similarly,ifthepetitionerhasnotpresentedaclaim orpartofaclaim tothestatecourts,
butwouldclearlybebarredbyan independentand adequatestateprocedttralrulefrom havingthat

claim adjudicatednow ifhereturnedto statecourt,theclaim isprocedurallyban'ed from federal
habeasreview.Bassettev.Thompson,915F.2d932,936 (4thCir.1990)(citingTeacuev.Lane,
489U.S.288(1989)).A federalhabeascourtmayreview themeritsofaprocedmallydefaulted
claim onlyifççtheprisonercandemonstratecauseforthedefaultandactualprejudiceasaresultof
thealleged violation offederallaw ,ordemonstratethatfailureto considertheclaim swillresultin

aflmdnmentalmiscnrriageofjustice.''Colemanv.Thompson,501U.S.722,750(1991),holding
m odified pq othergrotmdshyM art
           .                   inezv.Rvan,566U.S.1(2012).
       TherespondentarguesthatW oods'Claim (A),challengingthevalidity ofhisguiltyplea
tothechargeofendangeringachild,andClaim (C),allegingcotmsel'sfailtlretoproperlyimpeach
a witness,are tmexhausted and procedurally ban'ed f'
                                                   rom federalhabeasreview .s Recordsfrom

the Suprem eCourtofVirginia reiectthatW oods'statehabeaspetition did notincludeany claim

thatllis guilty plea to the child endangerm ent charge was invalid, That petition also did not

com plain abouttrial counsel's advice regarding the plea or about cotm sel's alleged failtlre to

effectively impeach Fitzgerald. Thus,the courtconcludes that W oods failed to give the state



       5TherespondentconcedesthatClaim (B)isbothexhaustedandnotprocedurallydefaulted,becauseW oods
presenteditto theSupremeCourtofVirginiaon directappeal.
habeas courtan opportunity to address the substance ofthese claim s before sling llis federal

petition.Therefore,hedidnotexhausthisstatecourtremediesastoClaims(A)and(C)asrequired
tmderj225409.
        W oodswould now be precluded 9om presenting these claim s in state court. Va.Code

Ann. jj8.01-654(A)(2), -654(B)(2). These Virginia Code sections, setting the statute of
limitationsforbringing a state habeasclaim,andrequiring ahabeaspetitionerto bring in hisfirst

petition all allegations lcnown to him at that time,are both adequate and independent state

procedm alrules.Bassette,915F.2dat937(regarding j8.01-654(B)(2));Sparrow v.Dir..Dep't
of Corrs., 439 F. Supp. 2d 584, 587-88 (E.D. Va. 2006) (regarding j8.01-654(A)(2)).
Accordingly,thecourtconcludesthatClaims(A)alzd (C)areprocedurally barred from federal
review absentashowing ofcauseandprejudice,oramiscaniageofjustice.6 Bassette,915F.2d
at936.W oodsdoesnotattemptto show causeforhisdefaultofthese claim s.

        TherespondentalsocontendsthatalthoughW oodspresentedClaim (D)tothestatecourts,
it is procedurally defaulted. In the state habeas proceedings,the Supreme Courtof Virginia

sllm matizedthisclaim asfollows'
                               .

        (W oodsqspeculatesthepolicemusthaverecovered oneormorecellphonesused
        by Ttlm er,W ard,and W ard's sister,M anesha,and he further speculates one of
        these phones might have been the one W ard and Turner used to send him
        threateningtextmessages. gW oods)basestlzisspeculationon evidencethat,after
        (he)shotW ard,M aneshaspedawayfrom thesceneinhercarwithTurner,Turner's
        baby,and W ard'sbody. M om entslater,M anesha,Turner,and thebaby were all
       ldlled in acrash. The policeinvestigated the scene ofthefatalcrash. (W oodsq
        alleges the records of the textm essages from W ard's phone would have been
        exculpatorybecausetheywouldhaveshown (W oods')stateofmindwhenheshot
        W ard.


       6 W oodsassertsin hispleadingsthathe hasRexhausted''hisstatecourtremedies. Heoffersno evidence,
however,to contradictthe Supreme CourtofVirginiarecords thatreflectotherwise. The com'talso notesthatin
Woods'j2254petition,hemerelylistsClaims(A)and(C)intheform petition,withoutpresentinganyfactualsupport
forthem .Accordingly,hehasnotdemonstratedany entitlementtoreliefonthesegrounds,evenabsenthisprocedural
default.
M em .Supp.M ot.Dism .Ex.16, at 2,ECF N o.7-16. The Courtfotmd thatthe claim was

procedurally defaulted tmdertherule in Slayton v.Parriaan,205 S.E.2d 680,682 (Va.1974),
stating thattçbecause thisnon-jurisdictionalissue could have been raised attrialand on direct
appeal...,(itjisnotcognizablein apetition forawritofhabeascorpus.'' Id. Slayton isan
independentandadequatestateprocedtlralnzle.Btlrketv.Angelone,208F.3d 172,191(4th Cir.
2000).Accordingly,thecourtconcludesthatClaim (D)isprocedurallybarredfrom federalreview
absentashowingofcauseandprejudice,oramiscaniageofjustice.
       To establish CGcause,''thepetitionermustGûshow thatsomeobjectivefactorextemaltothe
defenseimpeded(lliszeffortstocomplywith theState'sprocedtlrall'ule.A factorisexternal...
ifitcannotfairly beattributedto theprisoner.''Davilav.Davis, U.S. ,137 S.Ct.2058,2065

(2017).
       W oodscontendsthatineffectiveassistanceofcounseldtlringpretrialpreparationregarding

thecellphoneevidence,asallegedinllisClaim (B),causedthedefaultoftheBradvclaim illClaim
(D). ççrAltlorney errorisan objectiveextemalfactorprovidingcauseforexcusing aprocedlzral
defaultonly ifthaterrornm otmtedto adeprivation ofthe constimtionalrightto counsel.'' Id. As

herein discussed in addressing W oods'Claim (B)on itsmerits,W oodshasnotestablishedthat
counsel'srepresentation rose to the levelofa constitutionalviolation. Therefore,the courtalso

concludesthatW oodshasfailedtoshow causefordefaultofClaim (D).?


       1 In addition, Claim (D)ismeri
                                    tless.TosucceedonaBradyclaim,thedefendantsmustestablishthatçtthe
evidencewas(1)favorabletotheaccused,(2)suppressedbythegovernment,and(3)materialtotheverdictattrial.''
Nicolasv.Attomey GeneralofM aryland,820 F.3d 124,129 (4th Cir.2016). W oods'bald assertion thatthe
Commonwealth likelyobtainedthetextmessages9om W ard'scellphonecannotestablish aBradyviolation.United
Statesv.Yotma.916F.3d368,383(4thCir.2019)(holdingthatdefendanthadRofferednothingbutrankspeculation
astothenatureoftheallegedlysuppressedmaterials,whichcannotestablishaBradv violation'');United Statesv.
Stokes,261F.3d496,502 (4thCir.2001)(notingthattoproveaBradyviolation,thedefendantmustshow thatRthe
prosecutionhadthe(purportedlywithheldmaterials)andfailedtodisclosethem'').
       W oods'conclusory allegationsaboutthesuppression ofcellphoneevidencearealso insuffkienttowarrant
an evidentiaryhearinginthiscourt. Nickerson v.Lee,971F.2d 1125,1136 (4thCir.1992)(recognizingthatRto
obtainanevidentiaryhearing...onanyclaiml,)ahabeaspetitionermustcomefom ardwithsomeevidencethatthe
       W oodsalso assertsthathisprocedtlraldefaultsshouldbeexcused tmderthem iscarriageof

justiceexception,basedoncotmsel'sallegedlyinadequateinvestigationofthecellphoneevidence
asallegedinClaim (B). SeePet.Opp'n 3,ECF No.11.Themiscaniageofjusticeexceptionto
default requires a colorable showing that based on new evidence not presented at trial, &Ea

constimtionalviolation hasprobably resulted in the conviction ofonewho isacm ally innocent.''

M un'
    avv.Canier,477U.S.478,496 (1986);Schlupv.Delo,513 U.S.298,327(1995)(holding
thatacttzalinnocencecontentionto open aGlgateway''throughproceduraldefaultrequiresshowing

thatIiitismorelikelythan notthatnoreasonablejtlrorwouldhaveconvidedhim in thelightof
thenew evidence').
       W oodsapparently contendsthatin lightofthecellphone evidencenotintroduced attrial,

no reasonablejtlrorwould haveconvicted him ofsecond-degreemtlrder,and wouldhaveopted
instead to convicthim ofvoluntary manslaughterorto acquithim on self-defensegrounds. This

argument is foreclosed by the court's conclusion that W oods has not established ineffective

assistanceasallegedinClaim (B).Toprovethatcounsel'srepresentation wassodefectiveasto
require reyersalofa conviction,the petitionerm ustmeeta two-pronged standard,showing that,

cotmsel'stmreasonably deficientperformanceresulted in prejudice. Strickland v.W ashington,
466 U.S.668,687 (1984). To meetthe Strickland prejudicerequirement,thepetitionermust
demonstratethatbutforcounsel'sunprofessionalerrors,there isareasonable probability thatthe

outcomeatt'rialwould havebeen different. l(
                                          .
                                          laat694.Thecourtherein determinesthatW oods
failsto show prejudice underthe reasonable probability standard of Strickland, Because the


claim mighthavemerit.Unsupported,conclusoryallegationsdonotentitleapetitionertoanevidentiaryhearingn),
abroc'npqotherroundsrecoc'd,Yeatt
        .                         sv.Almelone,166F.  3d255(4thCir.1999).Moreover2therecorddoesnot
reflectthatW oodsmovedinthestatecourthabeasproceedingforfactualdevelopmentofthisclalm .Juniperv.Zook,
876F.3d551,564 (4thCir.2017)(holdingthattowarrantevidentiaryhearingon j2254claim,Rlaltaminimum,a
diligentpetitionermustseekanevidentlaryhearinginstatecourtinthemannerprescribedbystatelaw'').
Gûrequisite probability''forthe actualinnocence gateway requiresGEa stronger showing than that

neededtoestablishprejudice''underStrickland,W oodshasnotopenedthatgateway.Schlup,513
U.S.at327.

       Forthestated reasons,the courtconcludesthatW oodshasprocedtlrally defaulted Claim s

(A),(C),and (D)and failsto show cause and prejudice forthosedefaultsoracttlalinnocence.
Therefore,thecourtwillgrantthem otion'to dismissasto these claims.

                          B. The FederalHabeasReview Standard

       Under28U.S.C.j2254(*,thefederalhabeascourtmaynotgrantawritofhabeascorpus
basedonany claim thatastatecourtdecidedonthemeritstmlessthatadjudication:
              Resulted in a decision thatwas contrary to,orinvolved an um easonable
              application of, cleady established Federal law, as determ ined by the
              Supreme CottrtoftheUnited States;or

       (2)    Resultedin adecisionthatwasbasedonanllnreasonabledetermination of
              thefactsin lightoftheevidencepresented inthe Statecourtproceeding.

28U.S.C.j2254(* ;seealsoW illinmsv.Taylor,529U.S.362,403-13(2000).tGW here,ashere,
the state court's application ofgoverning federallaw is challenged,itm ustbe shown to be not

only erroneous,butobjectively unreasonable.'' Yarborough v.Gentry,540 U.S.1,5 (2003).
Underthisstandard,:$(a)statecourt'sdetermination thata claim lacksmeritprecludesfederal
habeasreliefso long asfair-mindedjuristscoulddisagreeon thecorrectnessofthe statecourt's
decision.''Harringlonv.Richter,562U.S.86,101(2011).
      BecausetheCourtofAppealsofVirginiaadjudicatedW oods'Claim (B)onthemeritsin
habeas proceedings, this courtm ust apply the deferential standard of review m andated by

j2254(* .Thecourtofappeals'decision affrmingW oods'conviction isthelastreasonedstate
courtopinion'
            ,thus,thiscourtGûlooksthrough''the Suprem eCourtofVirginia'srefusalorderand

reviewsthereasoning ofthecourtofappeals. W ilson v.Sellers,138 S.Ct.1188,1193 (2018)9

                                             10
Y1stv.Nlmnemaker,501U.S.797,803 (1991)(holdingthatfederalhabeascourtmustpresume
that Gtlwjhere there has been one reasoned state judgment rejecting a federal claim,later
unexplained ordersupholding thatjudgmentor rejecting the snme claim restupon the snme
ground'').
                             C. IneffectiveAssistanceofCounsel.

       In addressing W oods'Claim (B),thecourtmustapply thetwo-partStrickland standard:
deficientperfor'm anceandresultingprejudice. 466U.S.at687.First,thepetitionermustshow
thatl:cotmsel'srepresentation fellbelow an objective standard ofreasonableness,''considering
circllmstancesand factsknown to counselatthattime. Ld-aat687-88. Tllisshowing'
                                                                             requires
evidencethatcotmsel'senorswere so seriousthathewasnotftllfilling hisrolein the adversarial

process envisioned by the Sixth Am endment's fair trial guarantee. 1d. The petitioner must

overcom e a strong presllmption thatcotmsel'sperformance waswithin the range ofcompetence

demandedfrom attorneysdefendingcriminalcases.Ld.u
                                                sat689.
       Second,thepetitionermustdem onstrate $Ga reasonableprobability that,butforcounsel's

mp rofessional errors,the result of the proceeding would have been different. A reasonable

probability isaprobability suffk ientto tm dermine confidencein the outcom e.'' Id.at694. Giltis

notenough to show thaterrorshad some conceivable effecton the outcom eoftheproceeding.''

Harrinaton,562 U .S.at104. Ifthepetitionerfailsto satisfy eitherprong,hisclaim fails without

needforfurtherinquiry.Id-at697.

       TheCourtofAppealsofVirginiamlmmarizedandanalyzedW ood:'Claim (B)asfollows:
       gW oodsl contends he was denied the effective assistance of counselbecause
       cotmselfailed to conducta reasonable investigation. (W oodslalleges counsel
       failed to interview w itnessesorto obtain evidencerelating to phonecalls and text
       messagesexchanged between gW oodsj,the victim,LnmarW ard,and gW oodsl's
       estrangedgirlfriend,TakeaTurner,shortlybeforetheoffenses.(W oodslcontends
       thathad cotm selobtained W ard's cellphone records,they w ould have supported

                                              11
       (W oods'qtestimony thathereceived threatening callsand textsfrom W ard and
       TtmAershortly beforetheshooting andthathewasin fearforlzislifewhen heshot
       and killed gW ardq,thus negating the Commonwealth's evidence of malice.
       (W oodsqallegesTurnerandW ardsenthim multipletextmessagesthattGincluded
       imm inentthreatstom ylifeandperson''theday beforeandtheday oftheshooting.

               The Courtholds (thisclaimj satisfiesneitherthe çGperformance''northe
       GGprejudice''prong (tmder Strickland). EW oods)failsto identify the witnesses
       counsel should have interviewed or to articulate what useful information any
       interviews would have yielded. Similady, (W oods) fails to proffer the text
       m essages he contends counselshould have obtained,nor has he described the
       contentofthemessages,saveto say thattheyincludedthreats.Further,therecord,
       including thetrialtranscriptand theaffidavitofcotmsel,demonstratesgW oodsj
       admittedattrialthathedid notsavethetextmessages,despiteclaim ingthey caused
       him to fearW ard. In addition,EW oods'qcotmselaversthathediscussed thetext
       messageswithgW oodsj,mld(W oodsjGtwasconcernedthatsomeofthetextscould
       come offasaggressive on hispartand counterto otlrself-defense defense.'' Due
       tothatconcem andthatseveralwitnessesconfirmed (W oods)andW ardhadbeen
       textingtV aheatedfashion,''rW oodsjand counselagreedtoavoidprocmingthe
       specitk messages.(W oodslhasnotcontradictedcounsel'sexplanationforwhyhe
       didnotptlrsuethetextmessages. Accordingly,(W oodsjhasfailedtoadequately
       substantiatehisallegation thatthe textm essageswould have aided hisdefenseor
       to show thatcotmselacted tmreasonably in deciding notto procttre them essages.
       Thus,(W oodsjhasfailedto demonstratethatcounsel'sperformancewasdefcient
       orthatthere is a reasonable probability that,butforcotmsel's alleged errors,the
       resultoftheproceeding would havebeen different.

M em .Supp.M ot.Dism .Ex.16,at1-2,ECF No.7-16.

       The courtagrees thatW oods has failed to demonstrate an objectively umvasonable
perform anceby counsel.Atthem ost,W oodsclaim sthatW m'd,viatextmessages,m adçimm inent

threats to W oods'life. W ithout a particularized description ofthe evidence counselfailed to

obtain,the courtcannotassess eithercounsel's alleged deficiency in failing to obtain itorthe

likelihoodthatprejudiceresultedfrom thatomission. Beaverv.Thompson,93F.3d 1186,1195
(4thCir.1996)(holdingthatfailuretoprofferwhatfavorableevidenceortestimonycounselshould
haveproducedisfataltoallegationofinadequateinvestigation).
       In addition, cotlrt records reflect that W oods' counsel Eled a discovery motion that

included a demand forallBrady m aterial,which would have encom passed any exculpatory cell

                                             12
phone content,had the Comm onwea1th procured any.8 W oods complainsthatthe prosecution

m adeeffectiveuseofthedefense'slack ofdirectcellphone evidence,including the contentofthe

textm essages,to undercutW oods'credibility when he introduced no cellphone evidenceofhis

own. W oods,nothiscounsel,deleted thetextmessagesfrom W oods'own cellphone,however.

Because otherwitnesses'testimony bolstered W oods'accountofreceiving heated textm essages

f'
 rom W ard,cellphonecalling recordsalonewould have been merely cumulative evidence. The

courtconcludesthatW oodssimplyhasnotstatedevidencesuffcientto overcom ethepresllm ption

thathiscounsel's strategic decisionswith regard to thecellphone evidence fellwitllin the scope

ofreasonable professionalperformance. Yarborough,540 U.S.at8 Cû-
                                                               l-he Sixth Amendment
guaranteesreasonablecompetence,notperfectadvocacyjudgedwiththebenefk ofhindsight.');
Shaikhv.Johnson,No.1:08CV1286,2010W L 2039016,at*9 (E.D.Va.M ay20,2010)(finding
thatpetitionerfailedto overcomepresllmption thatcotmselmadeGûsound tacticaldecision''where

unpresented evidence çûrepresented a two-edged sword that colmsel often confront when

constmctingthestrategymostlikelytoassistratherthanhnmm aclienf).
       ThecourtalsoagreesthatW oodshasnotestablishedprejudiceunderStrickland,resulting
f'
 rom counsel's failureto procure the cellphone data ortextm essage content. W oodscontends

thatwith the cellphone evidence,he mighthave persuaded thejudge to give a voluntary
manslaughterinstruction orthejurymighthaveacquittedhim ofthemtlrderchargeupon finding
thathe acted in self-defense. To meethis btlrden on prejudice,W oodsmustshow thatthe
exculpatory value of the cell phone evidence, evaluated relative to inculpatory value of

prosecution's evidence,w as ç&reasonably likely''to place the whole case in such a differentlight


       8 W oodsprovidesthiscourtwith evidencethatmanycellphoneserviceprovidersdo notretain thecontent
oftextmessages,andthosethatdo retain content,do soforno morethan amonth. W oodshasnotdemonstratedthat
counsèlwasappointed and apprised oftheimportanceofthe textmessage contentin timeto havesubpoenaed text
messagecontent9om serviceproviders,asW oodsallegesthatheshouldhavedone.
                                                 13
astotmdermineconfidenceintheverdict.Strickland,466U.S.at696.W oodshasnotcaniedthis

burden.

       Second-degreemurder,ofwhich thejury found W oodsguilty,isçça maliciouslcilling.''
W oods, 782 S.E.2d at 617. To be malicious,the crim inal Gsact m ust be done wilfully or

purposefully.''Id. M alice is Etevidenced eitherwhen the accused acted with a sedate,deliberate

mind,and form ed design,orcommitted anypurposefuland cruelactwithoutany orwithoutgreat

provocation.''J#a
               Voluntarym anslaughteristheunlawf'ulkilling ofanother,comm itted inthe
       courseofa sudden quarrel,ormutualcombat,orupon a sudden provocation,and
       without any previous grudge,and the killing isfrom the sudden heatofpassion
       growingsolely outofthequarrel,orcombat,orprovocation....Itexcludesm alice
       when provocation reasonably produces fear or anger that causes one to act on
       im pulsewithoutconsciousreflection.

J-
 4. By contrast,whenmakingapleaofself-defense,
       adefendantimplicitly adm itsthekillingwasintentionaland assum estheburden of
       introducingevidenceofjustificationorexcusethatraisesareasonabledoubtinthe
       mindsofthejtlrors.Thebarefearofseriousbodilyinjtlry,orevendeath,however
       well-grotmded,willnotjustifythetalcingofhuman life.Theremustalsobesome
       overtactindicativeofimminentdangeratthetime.            '

Commonwea1thv.Carv,623S.E.2d906,912 (Va.2006).
       ln W oods'case,the evidenceofmalicewasoverwhelm ing. By hisown testim ony,after

receiving the textm essages,knowing thatW ard alwayscazried his gtm with him ,W oodstook a

loaded gtm,approached W ard'scar,and dem anded thatW ard getoutand fighthim . M oreover,

the physicalevidence showed thatW oodsGred ten roundsatW ard from beside and behind the

car;each rolmd struck thevictim . W ard wasshotfvetim esin the back and once in the back of

the nrm .Onthisevidence,thecourtofappealsfotmdthatW oodstiexerted greatcarein aiming at

(W ard)and shooting him,which contradicts (W oodsqtheory thatllisreason wasovercome by
fer '' W oods,782 S.E.2d at618. Even ifthe textmessagesincluded directtlzreats thatW ard

                                              14
intendedto shootW oodsdead on sight,thebarefeargenerated by those wordsdid notjustify
W oods'infliction often roundsofdeadly forcein self-defense,m orethmlhalfofthem fired from

behind thevictim . Thetextm essagesalso could nothaverefuted the reasonable conclusion that

W oodsprovokedtheconfrontation with W ardand then çGwillfullyandpurposefully shotthevictim

with adeliberatemind''in am alicioustGbarrageofgunfre.''1d.at618-19.

       For the stated reasons, the court cnnnot fnd that W oods has m et his btlrden under

Strickland to show eitherdeficientperfonuanceorprejudice.Accordingly,thecourtconcludes,
ptlrsuanttoj2254(*,thatthestatecourt'sadjudicationofW oods'Claim (B)wasnotcont'
                                                                              raryto,
oranllnreasonableapplicationoflfederallaw andwasnotbasedonanunreasonabledetermination
ofthe facts in lightofthe evidence presented. The courtwillgrantthe m otion to dismissasto

(zlairn(13).
                                        111.CONCLUSION

       Aftercarefulreview ofthepetition,the motion to dismiss,and pertinentpartsofthe state

courtrecordsand decisions,the courtconcludesthattherespondent'smotion to dism issmustbe

granted.g An appropriateorderwillissuethisday.

       ENTER :This 45         day ofSeptember, 2019.


                                                      SeniorUnited StatesDistrictJudge




       9 Becausethe courthasfound thatW oods'claimsmustbe dismissed asprocedurally defaulted orwithout
meritunderj2254(*,thecourtdoesnotfmditnecessarytoaddresstherespondent'salternatetime-bardefenseasto
someoftheclaims.
                                                 15
